Citation Nr: 0410213	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Legal entitlement to nonservice-connected death pension 
benefits.

3.  Legal entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served with the Commonwealth Army of the Philippines 
from December 1941 to January 1943 and with the Regular Philippine 
Army from June 1945 to December 1945, and he was a prisoner of war 
from May 1942 to January 1943.  He died in October 1984, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on the 
appellant's claims has been obtained by the RO, and the RO has 
notified her of the type of evidence needed to substantiate her 
claims.

2.  There is no competent medical evidence showing an etiological 
relationship between the cause of the veteran's death and service.

3.  The nature of the veteran's service is not considered active 
military, naval, or air service for the purposes of nonservice-
connected death pension benefits. 

4.  The appellant's application for accrued benefits was not 
received by the RO until February 2002, but the veteran died in 
October 1984. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003).

2.  The appellant has no legal entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. 
§§ 3.40, 3.41 (2003).

3.  The appellant has no legal entitlement to accrued benefits.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  
The VCAA redefines VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been 
properly developed in regard to the appellant's claims, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist her with the development of facts 
pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Specifically, the RO has obtained records corresponding to 
medical treatment reported by the appellant.  Although the RO has 
not provided for a medical specialist to review the claims file to 
date so as to further ascertain the etiology of the cause of the 
veteran's death, such a medical opinion, for reasons described in 
further detail below, is not "necessary" under 38 U.S.C.A. § 
5103A(d).  

Also, the Board is satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate her claims has 
been met.  The RO informed her of the need for such evidence in a 
March 2002 letter.  By this letter, the RO has also notified the 
appellant of exactly which portion of that evidence (if any) was 
to be provided by her and which portion VA would attempt to obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board further notes that the United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  VA believes that this 
decision is incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  In any event, 
this case raises no concerns in view of Pelegrini because the 
March 2002 VCAA letter was issued prior to the appealed September 
2002 rating decision. 

II.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for a disability 
which is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the veteran's 
death if a disorder incurred in or aggravated by service either 
caused or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it is not sufficient to show that it casually shared in producing 
death.  Rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran died in October 1984.  In his death 
certificate, hypostatic pneumonia was listed as the immediate 
cause of death, and no underlying causes of death were indicated.  
The veteran died at home, and there is no indication from his 
death certificate that an autopsy was ever performed.

At the time of the veteran's death, service connection was not in 
effect for any disabilities.

The veteran's service records show no treatment for any type of 
pneumonia listed in his death certificate.  The earliest treatment 
of record for related symptomatology is a March 1981 private 
medical certificate containing a diagnosis of Parkinson's disease.  
A September 1982 statement contains a notation of severe 
avitaminosis, with paralysis complications.  In a March 1983 
statement, Dr. B. C. Velez noted that he had treated the veteran 
during service for anemia, avitaminosis, helminthiasis (hookworm), 
beriberi, and "all those conditions related to people who work 
hard but with poor environment."  A May 1983 statement reflects 
that the veteran was bedridden.  A VA examination report, also 
from May 1983, contains diagnoses of Parkinson's disease and 
chronic inflammatory lung disease (probably bronchitis).  

In a January 1984 statement, the veteran requested consideration 
for "[p]resumption relating to certain tropical disease (malaria-
ovitaminosis-beriberi (neuritis)) when I was POW."  In this 
certificate, Galileo M. Pestano, M.D., was noted as a witness to 
the veteran's thumb mark signature, but Dr. Pestano provided no 
commentary regarding the veteran's claim.

In a statement received by the RO in August 2002, Dr. Pestano 
confirmed hypostatic pneumonia as the cause of the veteran's death 
and indicated that "his resistance was lowered, as by another 
infection, or a disease that affected his entire body."  In this 
regard, Dr. Pestano described the veteran's neurological symptoms 
resulting from Parkinson's disease and indicated that this disease 
"had made him susceptible and vulnerable to any illness."  As a 
consequence, the veteran's pneumonia had been determined to be 
"apparently an effect of his weakening health due to Parkinson's 
disease." 

The Board has reviewed the medical evidence in this case and is 
aware that Dr. Velez noted several diseases that the veteran 
suffered from during service, including anemia, avitaminosis, 
helminthiasis, and beriberi.  Notably, this list does not include 
either Parkinson's disease or hypostatic pneumonia.  In his August 
2002 statement, Dr. Pestano linked the incurrence of hypostatic 
pneumonia to the veteran's Parkinson's disease symptoms but did 
not link either disease to service.  Moreover, while Dr. Pestano 
was a witness to the veteran's January 1984 statement asserting a 
link between neuritis and service, he provided no medical 
commentary supporting the veteran's contentions.

In short, the veteran's claims file contains no medical evidence 
whatsoever linking the veteran's hypostatic pneumonia, the cause 
of his death, to either service or a disease incurred in service.

To date, the RO has not forwarded the veteran's claims file to a 
medical specialist for an opinion addressing the etiology of the 
disorders contributing to cause the veteran's death.  As generally 
applicable to service connection claims, such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there is 
evidence establishing that the veteran suffered an event, injury 
or disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an indication 
the current disability or symptoms may be associated with service, 
and (4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, however, 
there is no evidence linking the disorder causing the veteran's 
death to service and no reasonable possibility that a VA claims 
file review and opinion would result in findings supporting the 
appellant's contentions.  Accordingly, the Board finds that an 
etiology opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Indeed, the only evidence of record supporting the appellant's 
claim is her own lay opinion, as indicated in her December 2002 
Notice of Disagreement and in other submissions.  The appellant, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, her lay 
opinion does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The Board is empathetic with the appellant in view of the 
veteran's death, but the Board cannot go beyond VA's applicable 
laws and regulations to render a favorable determination.  Rather, 
as the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of the 
veteran's death, this claim must be denied.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the claimant when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the present 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

III.  Legal entitlement to nonservice-connected death pension 
benefits 
and accrued benefits

As indicated above, the veteran served with the Commonwealth Army 
of the Philippines from December 1941 to January 1943 and with the 
Regular Philippine Army from June 1945 to December 1945, and he 
was a prisoner of war from May 1942 to January 1943.  The 
applicable law, however, provides that such service is not 
considered active military, naval, or air service for the purposes 
of death pension benefits.  See 38 U.S.C.A. § 107(a); see also 38 
C.F.R. §§ 3.40, 3.41.   

Also, while the veteran died in October 1984, the appellant's 
application for accrued benefits was not received until February 
2002.  Under 38 C.F.R. § 3.1000(c), however, such a claim must be 
filed within one year after the date of the veteran's death for 
such benefits to be payable.  

In this case, it is the law and not the evidence that is 
dispositive.  As applicable law renders the appellant ineligible 
for death pension benefits on account of the nature of the 
veteran's service, and for accrued benefits on account of the date 
or receipt of her application, her claims must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

The claim of entitlement to service connection for the cause of 
the veteran's death is denied.

In the absence of legal entitlement to nonservice-connected death 
pension benefits, the appeal is denied as to this issue.

In the absence of legal entitlement to accrued benefits, the 
appeal is denied as to this issue.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



